

Exhibit 10.1


AMENDMENT NO. 2
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 1, 2012, is entered into by and among:
(i)    NMHG Holding Co., a Delaware corporation (“NMHG Holding”);
(ii)     NACCO Materials Handling Group, Inc., a Delaware corporation (“NMHG”);
(iii)     NACCO Materials Handling Limited (company number 02636775),
incorporated under the laws of England and Wales (the “UK Borrower”);
(iv)     NACCO Materials Handling B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (“NACCO BV”);
(v)     N.M.H. International B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (“NMH International”);
(vi)     N.M.H. Holding B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (“Holding BV” and together with NMHG Holding, NMHG, the UK Borrower,
NACCO BV and NMH International, the “Borrowers”);
(vii)     the Requisite Lenders party hereto;
(viii)     Citicorp North America, Inc., as administrative agent for the Lenders
and the Issuing Banks (the “Administrative Agent”); and
Each capitalized term used herein and not defined herein shall have the meaning
ascribed thereto in the Credit Agreement (as defined below).
PRELIMINARY STATEMENTS
The Borrowers, the Lenders from time to time party thereto, Bank of America,
N.A., as syndication agent, the Overdraft Line Bank, and the Administrative
Agent are parties to the Second Amended and Restated Credit Agreement, dated as
of June 30, 2010 (as amended by Amendment No. 1 thereto, dated as of March 8,
2012, and as further amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”). The Borrowers have
requested that the Requisite Lenders and the Administrative Agent amend the

1

--------------------------------------------------------------------------------



Existing Credit Agreement as hereinafter set forth, and the Requisite Lenders
and the Administrative Agent have agreed to amend the Existing Credit Agreement
pursuant to the terms of this Amendment (the Existing Credit Agreement, as so
amended, is referred to herein as the “Amended Credit Agreement).
SECTION 1. Amendments to the Existing Credit Agreement. Effective as of the date
hereof upon the satisfaction of the conditions precedent set forth in Section 2
below:
1.1.    Clause (e) of the definition of “Change of Control” now appearing in
Section 1.01 of the Existing Credit Agreement is hereby amended to insert
“(other than NMHG Holding)” immediately after each reference to “any Borrower”.
1.2.    Section 7.01 of the Existing Credit Agreement is hereby amended to
delete the words “and consolidating” from the first sentence thererof.
1.3.    Clause (ii) of Section 7.01(b) of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:
“(ii)    [RESERVED]”
1.4.    Section 7.01(b) of the Existing Credit Agreement is hereby further
amended to delete the following therefrom:
“in each case, certified by a Financial Officer of (x) with respect to clause
(i) or (ii) above, NMHG Holding, (y) with respect to clause (iii) above, NMHG
Holding or the UK Borrower, and (z) with respect to clause (iv) above, NMHG
Holding or any Netherlands Borrower, as fairly presenting the consolidated and
consolidating (where applicable) financial position of the reporting Persons as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (with respect to the UK Borrower, any
Netherlands Borrower and/or their Subsidiaries, GAAP in the United Kingdom and
the Netherlands, respectively), subject to normal year end adjustments”
and insert the following in the place thereof:
“in each case, certified by a Financial Officer of (x) with respect to clause
(i) above, NMHG Holding, (y) with respect to clause (iii) above, NMHG Holding or
the UK Borrower, and (z) with respect to clause (iv) above, NMHG Holding or any
Netherlands Borrower, as fairly presenting the consolidated financial position
of the reporting Persons as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP (with
respect to the UK Borrower, any Netherlands Borrower and/or their Subsidiaries,
GAAP in the United Kingdom and the Netherlands, respectively), subject to normal
year end adjustments”
1.5.    Clause (i)(B) of Section 7.01(c) of the Existing Credit Agreement is

2

--------------------------------------------------------------------------------



hereby amended and restated in its entirety as follows:
“(B)    [RESERVED]”
1.6.    Section 7.01(c) of the Existing Credit Agreement is hereby further
amended to delete the following therefrom:
“in each case, certified by a Financial Officer of NMHG Holding as fairly
presenting the consolidated and consolidating (where applicable) financial
position of the reporting Persons as at the dates indicated and the results of
their operations and cash flow for the periods indicated in accordance with GAAP
(with respect to the UK Borrower, such Netherlands Borrower and/or their
Subsidiaries, GAAP in the United Kingdom and the Netherlands, respectively)”
and insert the following in the place thereof:
“in each case, certified by a Financial Officer of NMHG Holding as fairly
presenting the consolidated financial position of the reporting Persons as at
the dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (with respect to the UK Borrower, such
Netherlands Borrower and/or their Subsidiaries, GAAP in the United Kingdom and
the Netherlands, respectively)”
1.7.    Section 7.01(e) of the Existing Credit Agreement is hereby amended to
delete the words “and consolidating” therefrom.
1.8.    The Existing Credit Agreement is hereby amended to insert the following
new Section 15.04 immediately following Section 15.03 thereof:
“15.04    Subordination of Lien on Intellectual Property.
(a)    Notwithstanding anything herein or in any other Loan Document to the
contrary, each party hereto hereby consents to the Administrative Agent’s
subordination, in any manner it deems appropriate, of the Lien of the
Administrative Agent (for the benefit of the Administrative Agent, the Lenders,
the Issuing Banks and the other Holders) created under the Loan Documents in any
Intellectual Property (as defined in clause (c) below) to the Lien of the
lenders (or applicable administrative agent, collateral agent or similar agent
on behalf of the lenders) under any Permitted Term B Loan entered into by any
Domestic Borrower on or after June 1, 2012. Without limiting the consent set
forth in Section 12.02, each Lender and each Issuing Bank hereby further
consents to the Administrative Agent’s negotiation of and entry into any
subordination agreement or similar agreement, any intercreditor agreement and
any other document that the Administrative Agent shall deem appropriate
(including, without limitation, entry into any amendment, modification or
termination of any existing Loan Document or any amendment, modification or
termination of any existing filing, recording or registration made in connection
with

3

--------------------------------------------------------------------------------



any Loan Document), on such Lender’s or Issuing Bank’s behalf, in order to
effect the subordination referred to in the previous sentence (such documents,
the “Subordination Documents”). Any intercreditor agreement or other
Subordination Document entered into in connection with the foregoing shall
constitute a component of the intercreditor agreement described in the
definition of “Permitted Term B Loans”. Each Lender and each Issuing Bank
further authorizes the Administrative Agent, on behalf of the Administrative
Agent, the Lenders, the Issuing Banks and the other Holders, to take such
actions under the Subordination Documents on its behalf as the Administrative
Agent shall deem appropriate and agrees to be bound by the terms and conditions
of such Subordination Documents.
(b)    Notwithstanding anything herein or in any other Loan Document to the
contrary, other than with respect to the Specified Provisions (as defined
below), each reference in this Agreement or in any other Loan Document to a
“first priority security interest”, a “first priority Lien” or words to similar
effect shall be deemed to constitute a reference to such priority or words to
similar effect, subject to the terms of the Subordination Documents (including,
without limitation, any Permitted Term B Loan Intercreditor Agreement). For
purposes of the previous sentence, “Specified Provisions” shall mean: the
definitions of “Eligible Domestic Inventory”, “Eligible Domestic Receivable”,
“Eligible Foreign Inventory”, “Eligible Foreign Receivable”, “Eligible L/C
Backed Domestic Receivable”, “Eligible L/C Backed Foreign Receivables” or any
similar eligibility criteria, the definitions of “Cash Collateralize”, “Letter
of Credit Cash Collateralization Conditions” or similar provisions relating to
cash collateralization, the definition of “Lift Truck Financing Guaranty” or
Section 3.06(c) or any similar provisions relating to the Administrative Agent’s
control over any securities, deposit or other account.
(c) For purposes of this Section 15.04, “Intellectual Property” shall mean: all
rights, priorities and privileges of any Person relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and the
right to obtain all renewals thereof (“Copyrights”), (ii) any written agreement
naming such Person as licensor or licensee granting any right under any
Copyright, including the grant of any right to copy, publicly perform, create
derivative works, manufacture, distribute, exploit or sell materials derived
from any Copyright, (iii) all letters patent of the United States, any other
country or any political subdivision thereof and all reissues and extensions
thereof, all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof and
all rights to obtain any reissues or extensions of the foregoing (“Patents”),
(iv) all agreements, whether written or oral, providing for the grant by or to
such Person of any right to manufacture, use, import, sell or offer for sale any
invention covered in whole or in part by a Patent, (v) all trademarks, trade
names, corporate names, company names, business names, fictitious business

4

--------------------------------------------------------------------------------



names, trade styles, brand names, labels, service marks, logos and other source
or business identifiers, and, in each case, all goodwill associated therewith,
all registrations and recordings thereof and all applications in connection
therewith, in each case whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, all
common-law rights related thereto, and the right to obtain all renewals thereof
(“Trademarks”), (vi) all agreements, whether written or oral, providing for the
grant by or to such Person of any right to use any Trademark, (vii) all trade
secrets, (viii) all rights to sue at law or in equity for any infringement or
other impairment of the forgoing, including the right to receive all proceeds
and damages therefrom, and (ix) all advertising materials, slogans, and goodwill
associated with the foregoing.”
SECTION 2.    Conditions Precedent. This Amendment shall become effective and be
deemed effective as of the date hereof upon the satisfaction of the following
conditions precedent:
2.1.    the Administrative Agent’s shall have received duly executed
counterparts of (a) this Amendment from each Borrower, the Overdraft Line Bank
each of the Requisite Lenders and the Administrative Agent and (b) a
Reaffirmation Agreement in the form attached hereto as Exhibit A from each party
thereto;
2.2.    the Borrowers shall have reimbursed the Administrative Agent for all
costs and expenses incurred by it in connection with this Amendment and all
other outstanding fees and expenses incurred prior to the date hereof, in each
case which are payable under Section 14.02 of the Existing Credit Agreement; and
2.3.    the Borrower shall have paid to the Administrative Agent for the account
of each Lender that executes and delivers its counterpart hereto (each such
Lender, a “Consenting Lender”), an amendment fee in an amount equal to 0.075% of
the aggregate Commitments of such Consenting Lender as of the date hereof.
SECTION 3.    Covenants, Representations and Warranties of the Borrowers.
3.1.    Upon the effectiveness of this Amendment, each Borrower hereby reaffirms
all covenants, representations and warranties made by it in the Amended Credit
Agreement and agrees that all such covenants, representations and warranties
shall be deemed to have been re-made as of the date hereof (except to the extent
that the representations and warranties speak to a specific date, in which case
such representations and warranties shall be true and correct in all material
respects as of such specific date).
3.2.    Each Borrower hereby represents and warrants, with respect to itself and
each of its Borrower Subsidiaries that:
(a)
Each Loan Document to which such Person is a party (including, without
limitation, this Amendment and the Amended Credit Agreement, as applicable)
constitutes a legal, valid and binding obligation of such Person,


5

--------------------------------------------------------------------------------



enforceable against such Person in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditor’s
rights generally and by the effect of general principles of equity; and
(b)
On the date hereof, both before and after giving effect to this Amendment, (i)
no Default or Event of Default exists, (ii) no event has occurred that would be
reasonably likely to have a Material Adverse Effect and (iii) all
representations and warranties of such Person in any Loan Document to which such
Person is a party (including, without limitation, the Amended Credit Agreement,
as applicable) are true and correct in all material respects as though such
representations and warranties were made to each Lender, each Issuing Bank, each
Swing Loan Bank and the Administrative Agent on and as of the date hereof
(except to the extent that such representations and warranties speak to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such specific date).

SECTION 4.    Reference to and Effect on the Existing Credit Agreement.
4.1.    Upon the effectiveness of this Amendment, each reference in the Amended
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Existing Credit Agreement,
as amended hereby, and each reference to the Existing Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Existing Credit Agreement shall mean and be a reference to the Existing
Credit Agreement as amended hereby.
4.2.    Except as specifically amended above, the Existing Credit Agreement, the
Notes and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.
4.3.    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party under the
Existing Credit Agreement, the Notes or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, except as specifically set forth herein.
SECTION 5.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument. A
facsimile or PDF copy of any signature hereto shall have the same effect as the
original of such signature.
SECTION 6.    Governing Law. THIS AMENDMENT SHALL BE INTERPRETED, AND THE RIGHTS
AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

6

--------------------------------------------------------------------------------



SECTION 7.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
SECTION 8.    Amendment of the Existing Agreement. The parties hereto agree that
upon the effectiveness of this Amendment in accordance with Section 2 hereof,
the terms and conditions of the Existing Credit Agreement shall be and hereby
are amended hereby. This Amendment is not intended to and shall not constitute a
novation of the Existing Credit Agreement or the Obligations incurred
thereunder.
The remainder of this page is intentionally blank.

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or representatives thereunto duly authorized as of
the date first above written.
NMHG HOLDING CO.




By:     /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Treasurer


NACCO MATERIALS HANDLING GROUP, INC.
    


By:     /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Treasurer
    
NACCO MATERIALS HANDLING LIMITED




By:     /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Director





Signature page to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



NACCO MATERIALS HANDLING B.V.
By: NACCO MATERIALS HANDLING GROUP, LTD.,
its Managing Director            
By:     /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Director


N.M.H. INTERNATIONAL B.V.


By:     /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Attorney-in-Fact




N.M.H. HOLDING B.V.
By: NACCO MATERIALS HANDLING GROUP, LTD.,             its Managing Director


By:     /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Director



Signature page to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



CITICORP NORTH AMERICA, INC., as Administrative Agent
and as a Multicurrency Lender


By:     /s/ Matthew Paquin
Name: Matthew Paquin
Title: Vice President and Director




CITIBANK, N.A., as a Domestic Lender, as Issuing Bank and as Swing Loan Bank




By:     /s/ Matthew Paquin
Name: Matthew Paquin
Title: Vice President and Director







Signature page to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as an Issuing Bank, as a Domestic Lender and as a
Multicurrency Lender


By:     /s/ John W Munostock
Name: John W Munostock
Title: SVP



Signature page to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



WELLS FARGO CAPITAL FINANCE, LLC, as a Domestic Lender


By:     /s/ Kevin S. Fong
Name: Kevin S. Fong
Title: Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Multicurrency Lender


By:     /s/ Moubeen Korimbocus
Name: PP: Anja Best
Title: Senior Vice President



Signature page to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION, as a Domestic Lender and as a Multicurrency Lender


By:     /s/ Nadine M. Eames
Name: Nadine M. Eames
Title: Vice President



Signature page to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION, as a Domestic Lender and as a Multicurrency
Lender


By:     /s/ Mike A. Mitchell
Name: Mike A. Mitchell
Title: Vice President









Signature page to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



FIFTH THIRD BANK, as a Domestic Lender and as a Multicurrency Lender


By:     /s/ Sandra Centa
Name: Sandra Centa
Title: Vice President



Signature page to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Acknowledged and Agreed:


HYSTER OVERSEAS CAPITAL
CORPORATION, LLC




By: /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Treasurer


HYSTER-YALE MATERIALS HANDLING,
INC.




By: /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Treasurer




NMHG OREGON, LLC




By: /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Assistant Secretary




NACCO MATERIALS HANDLING
GROUP, LTD.
 

By: /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Director




NACCO MATERIALS HANDLING S.p.A.
 

By: /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Attorney-in-Fact







Signature page to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





NMHG DISTRIBUTION B.V.
 

By: /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Director






NMHG MAURITIUS
 

By: /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Treasurer






                            







Signature page to
Amendment No. 2 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit A
Reaffirmation Agreement
[Attached]

1

--------------------------------------------------------------------------------



REAFFIRMATION AGREEMENT
THIS REAFFIRMATION AGREEMENT (this “Agreement”) is entered into as of June 1,
2012 (the “Amendment No. 2 Effective Date”) by and among the undersigned for the
benefit of Citicorp North America, Inc., a Delaware corporation (“CNAI”), as
Administrative Agent, the Lenders, the Issuing Banks and the other Holders. All
capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Amended Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, NMHG Holding Co., a Delaware corporation (“NMHG Holding”), NACCO
Materials Handling Group, Inc., a Delaware corporation (“NMHG”), NACCO Materials
Handling Limited (company number 02636775), incorporated under the laws of
England and Wales (the “UK Borrower”), NACCO Materials Handling B.V., a private
company with limited liability incorporated under the laws of the Netherlands
having its corporate seat in Nijmegen (the “NACCO BV”), N.M.H. International
B.V., a private company with limited liability incorporated under the laws of
the Netherlands having its corporate seat in Nijmegen (“NMH International”) and
N.M.H. Holding B.V. a private company with limited liability incorporated under
the laws of the Netherlands having its corporate seat in Nijmegen (“Holding BV”,
and together with NMHG Holding, NMHG, the UK Borrower, NACCO BV and NMH
International, the “Borrowers”) are parties to that certain Second Amended and
Restated Credit Agreement dated as of June 30, 2010, among the Borrowers, the
financial institutions from time to time party thereto as “Lenders” (the
“Lenders”), the financial institutions from time to time party thereto as
“Issuing Banks” (the “Issuing Banks”), CNAI, in its capacity as administrative
agent for the Lenders and the Issuing Banks (with its successors and permitted
assigns in such capacity, the “Administrative Agent”), Bank of America, N.A., as
syndication agent, and Citibank International PLC, as overdraft line bank (as
amended, restated, supplemented or otherwise modified, prior to the date hereof,
the “Credit Agreement”);
WHEREAS, on the Amendment No. 2 Effective Date, the Borrowers, the Requisite
Lenders and the Administrative Agent are entering into an Amendment No. 2 to
Second Amended and Restated Credit Agreement (“Amendment No. 2”), whereby the
parties thereto agree to amend the Credit Agreement on the terms set forth
therein (the Credit Agreement, as so amended, the “Amended Credit Agreement”);
WHEREAS, Hyster Overseas Capital Corporation, LLC, a Delaware limited liability
company (“HOCC”), Hyster-Yale Materials Handling, Inc., a Delaware corporation
(“HYMH”), and NMHG Oregon, LLC, an Oregon limited liability company (“NMHG
Oregon”) entered into the Amended and Restated Domestic Borrower Guaranty, dated
June 30, 2010, for the ratable benefit of the Administrative Agent, the Domestic
Lenders and the Issuing Bank (as amended, restated, supplemented or otherwise
modified from time to time, the “Domestic Borrower Guaranty”);
WHEREAS, NMHG Holding, NMHG, HOCC, HYMH and NMHG Oregon entered into the Amended
and Restated Multicurrency Borrower Guaranty, dated June 30, 2010, for the
ratable benefit of the Administrative Agent, the Multicurrency Lenders and the
Issuing Bank (as amended, restated, supplemented or otherwise modified from time
to time, the “Multicurrency Borrower Guaranty”);

2

--------------------------------------------------------------------------------



WHEREAS, NACCO Materials Handing Group, Ltd., (registered number 1020654), a
company organized under the laws of England and Wales (“NMHG Ltd.”), entered
into the Amended and Restated Foreign Guaranty (England), dated June 30, 2010,
for the ratable benefit of the Administrative Agent, the Multicurrency Lenders
and the Issuing Bank (as amended, restated, supplemented or otherwise modified
from time to time, the “English Guaranty”);
WHEREAS, NACCO Materials Handling, S.p.A., a company organized under the laws of
Italy (“NMH Italy”), entered into the Amended and Restated Foreign Guaranty
(Italy), dated June 30, 2010, for the ratable benefit of the Administrative
Agent, the Multicurrency Lenders and the Issuing Bank (as amended, restated,
supplemented or otherwise modified from time to time, the “Italian Guaranty”);
WHEREAS, NMHG Holding, NMHG, HOCC, HYMH, NMHG Oregon, NACCO BV, NMH
International, Holding BV and the UK Borrower entered into the Amended and
Restated Foreign Working Capital Guaranty, dated June 30, 2010, for the benefit
of the “Benefitted Lenders” (as defined therein) (as amended, restated,
supplemented or otherwise modified from time to time, the “Foreign Working
Capital Guaranty”);
WHEREAS, NMHG Distribution B.V., a private company with limited liability
organized under the laws of the Netherlands (“NMHG Distribution”), entered into
the Foreign Guaranty (Netherlands), dated August 26, 2010, for the ratable
benefit of the Administrative Agent, the Multicurrency Lenders and the Issuing
Bank (as amended, restated, supplemented or otherwise modified from time to
time, the “Dutch Guaranty”);
WHEREAS, NMHG Mauritius entered into the Foreign Guaranty (Mauritius), dated
August 26, 2010, for the ratable benefit of the Administrative Agent, the
Multicurrency Lenders and the Issuing Bank (as amended, restated, supplemented
or otherwise modified from time to time, the “Mauritius Guaranty”);
WHEREAS, the Borrowers, HOCC, HYMH, NMHG Oregon, NMHG Ltd., NMH Italy, NMHG
Distribution and NMHG Mauritius (collectively, the “Guarantors”) have executed
and delivered certain other guaranty agreements (including, without limitation,)
(as amended, restated, supplemented or otherwise modified from time to time, and
together with the Domestic Borrower Guaranty, the Multicurrency Borrower
Guaranty, the English Guaranty, the Italian Guaranty, the Foreign Working
Capital Guaranty, the Dutch Guaranty and the Mauritius Guaranty, collectively,
the “Guaranties” and each, individually, a “Guaranty”) pursuant to which the
payment and performance of certain Obligations have been fully and
unconditionally guaranteed;
WHEREAS, the Borrowers and the other Guarantors have granted security interests
in substantially all of their respective personal property as security for the
Obligations under the Loan Documents to which they are a party pursuant to
certain pledge agreements, security agreements and other agreements (as amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Documents”); and
WHEREAS, as a condition to entering into the Amendment No. 2, each of the
parties thereto (other than the Borrowers) have required the execution and
delivery of this Agreement;

3

--------------------------------------------------------------------------------



NOW, THEREFORE, the Borrowers and other Guarantors hereby acknowledge and agree
as follows:
1. Each of the Borrowers and Guarantors hereby acknowledges and agrees that the
statements set forth in the foregoing premises are true and correct, each of
which statements are incorporated herein by reference thereto.
2. Each of the Borrowers and the other Guarantors hereby reaffirms all of its
Obligations and liabilities under each of the Amended Credit Agreement, the
Guaranties and the other Loan Documents executed and delivered by it and agrees
that it continues to be liable under such Guaranties and such Loan Documents for
the payment and performance of the Obligations, whether incurred prior to or
after the Amendment No. 2 Effective Date and whether under the Credit Agreement
as amended by the Amendment No. 2 or as in effect prior to the date hereof or
under any other Collateral Documents or Loan Documents executed on or after the
date hereof.
3. Each of the Borrowers and the other Guarantors hereby (a) reaffirms all of
its obligations and liabilities under the Collateral Documents and other
respective instruments and agreements pursuant to which any lien against
property and interests in property thereof have been granted to secure the
Obligations and all other obligations and liabilities incurred by it under the
Loan Documents, and (b) acknowledges and agrees that such agreements, documents
and instruments remain in full force and effect, before and after the Amendment
No. 2 Effective Date, for the benefit of the Administrative Agent, the Lenders,
the Issuing Bank and the other Holders, as applicable, and that the security
granted thereunder shall continue as security for the Obligations, all other
obligations and liabilities of the Borrowers and Guarantors to the
Administrative Agent, the Lenders, the Issuing Bank and the other Holders under
the Loan Documents (including, without limitation, the Guaranties and Collateral
Documents) and other agreements and documents executed and delivered in
connection therewith.
4. This Agreement may be executed in counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Agreement by facsimile transmission or PDF shall be
effective as delivery of a manually executed counterpart hereof.
5. THIS AGREEMENT, AND ALL ISSUES RELATING TO THIS AGREEMENT, INCLUDING THE
VALIDITY, ENFORCEABILITY, INTERPRETATION OR CONSTRUCTION OF THIS AGREEMENT OR
ANY PROVISION HEREOF, SHALL BE GOVERNED BY, AND SHALL BE DETERMINED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
TO THE EXTENT THAT ANY OBLIGATIONS OR LOAN DOCUMENTS REAFFIRMED HEREBY ARE
EXPRESSLY STATED TO BE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK, SUCH REAFFIRMATION SHALL BE DEEMED TO BE GOVERNED BY SUCH
LAW.

4

--------------------------------------------------------------------------------





[Remainder of Page Intentionally Blank]

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Borrowers and Guarantors has duly executed this
Agreement as of the day and year first above written.
NMHG HOLDING CO.


By:     /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Treasurer


NACCO MATERIALS HANDLING GROUP, INC.
    
By:     /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Treasurer
    
NACCO MATERIALS HANDLING LIMITED


By:     /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Director


NACCO MATERIALS HANDLING B.V.
By: NACCO MATERIALS HANDLING GROUP, LTD.,
its Managing Director            
By:     /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Director



SIGNATURE PAGE    NACCO REAFFIRMATION AGREEMENT





--------------------------------------------------------------------------------



HYSTER OVERSEAS CAPITAL CORPORATION, LLC


By:     /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Treasurer


HYSTER-YALE MATERIALS HANDLING GROUP, INC.
    
By:     /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Treasurer
    
NMHG OREGON, LLC


By:     /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Assistant Secretary


NACCO MATERIALS HANDLING GROUP, LTD.


By:     /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Director


NACCO MATERIALS HANDLING B.V.
By: NACCO MATERIALS HANDLING GROUP, LTD.,
its Managing Director            
By:     /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Director



SIGNATURE PAGE    NACCO REAFFIRMATION AGREEMENT





--------------------------------------------------------------------------------



NACCO MATERIALS HANDLING S.p.A.


By:     /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Attorney-in-Fact




N.M.H. INTERNATIONAL B.V.
    
By:     /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Director


    
NMHG DISTRIBUTION B.V.


By: NACCO MATERIALS HANDLING GROUP, LTD.,
its Managing Director
                    
By:     /s/ Charles A. Bittenbender
Name: Charles A. Bittenbender
Title: Director


NMHG MAURITIUS


By:     /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Treasurer





SIGNATURE PAGE    NACCO REAFFIRMATION AGREEMENT





--------------------------------------------------------------------------------







ACKNOWLEDGED AND ACCEPTED
AS OF THE DATE FIRST ABOVE WRITTEN:
CITICORP NORTH AMERICA, INC.,
as Administrative Agent




By: /s/ Matthew Paquin
Name: Matthew Paquin
Title: Vice President and Director



SIGNATURE PAGE    NACCO REAFFIRMATION AGREEMENT



